     Case 2:19-cv-07991-JVS-AGR Document 20 Filed 12/01/20 Page 1 of 1 Page ID #:527



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL D. HAWKINS,                     )     No. CV 19-7991-JVS (AGR)
                                              )
12                         Petitioner,        )
                                              )     ORDER ACCEPTING FINDINGS AND
13        v.                                  )     RECOMMENDATION OF UNITED
                                              )     STATES MAGISTRATE JUDGE
14    JOSIE GASTELO, Warden,                  )
                                              )
15                         Respondent.        )
                                              )
16
17             Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18    including the magistrate judge’s Report and Recommendation. No objections to the
19    Report have been filed. The Court accepts the findings and recommendation of the
20    Magistrate Judge.
21             IT IS ORDERED that Respondent’s motion to dismiss the First Amended
22    Petition for Writ of Habeas Corpus is GRANTED. The First Amended Petition for
23    Writ of Habeas Corpus is DENIED for failure to state a cognizable claim on federal
24    habeas review.
25
26    DATED: December 1, 2020
                                                       JAMES V. SELNA
27                                                 United States District Judge
28
